CORRECTING IN PART DECREE ON REHEARING
hPER CURIAM.
This court had previously granted a rehearing to recognize a credit to the Louisiana Department of Transportation and Development for a supplemental deposit of compensation and a deposit for attorney fees which were made on July 12, 1991, and which had not been recognized in the original opinion. The supplemental deposits represented an additional sum for compensation and attorney fees as well as legal interest on that sum through July 12, 1991. In recognizing the credit and amending its original disposition, this court erroneously changed the date upon which legal interest was to run from May 21, 1984, the date of taking, to July 12, 1991, the date of last payment.
|2Because the ultimate award exceeded the amount deposited, interest should run from the date of taking with appropriate credit being given for the amounts deposited. Exercising the power to correct a judgment without the necessity of granting a rehearing to do so, we hereby correct the judgment rendered on rehearing in this matter. See Miller v. Roger Miller Sand, Inc., 95-1253 (La.App.3 Cir. 3/13/96); 676 So.2d 1084, writ granted in part on other grounds, 96-2122 (La. 11/22/96); 683 So.2d 295. For these reasons we again amend the disposition of this matter to read as follows:
AMENDED DISPOSITION
For the reasons set forth, we grant a rehearing for the limited purpose of correcting the judgment previously rendered by this court to properly credit all deposits by DOTD, including the deposit of July 12,1991. After appropriate credit is given for those deposits, judgment is rendered in favor of Albert and Lizzie H. Latiolais in the sum of $1,013,389.00 less the original deposit of $219,352.00, or $794,037.00, together with legal interest from May 21, 1984, less a credit of $128,000.00 paid on July 12, 1991, until paid in full, and for twenty-five percent attorney fees on the sum of $794,037.00, together with legal interest from May 21, 1984, less a credit of $32,051.00 paid on July 12, 1991. All other provisions of the prior judgment remain in full force and effect, and the motions for rehearing are denied in all other respects.